                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

CORINA MICHELLE NICHOLSON,

               Plaintiff,                                    Case Number 18-12733
v.                                                           Honorable David M. Lawson
                                                             Magistrate Judge Anthony P. Patti
COMMISSIONER OF SOCIAL SECURITY,

               Defendant.
                                              /

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                      AND DISMISSING CASE

       Presently before the Court is the report issued on February 13, 2019 by Magistrate Judge

Anthony P. Patti pursuant to 28 U.S.C. § 636(b), recommending that the Court dismiss the case

under Federal Rule of Civil Procedure 41(b) and Eastern District of Michigan Local Rule 41.2

because the plaintiff did not show cause why this case should not be dismissed for failure to

prosecute. Although the magistrate judge’s report stated that the parties to this action may object

to and seek review of the recommendation within fourteen days of service of the report, no

objections have been filed. The parties’ failure to file objections to the report and recommendation

waives any further right to appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370,

1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s report releases the

Court from its duty to independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985).

However, the Court agrees with the findings and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 11) is ADOPTED.
      It is further ORDERED that the complaint is DISMISSED.

                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date: March 4, 2019


                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first class U.S. mail on March 4, 2019.

                                                 s/Susan K. Pinkowski
                                                 SUSAN K. PINKOWSKI




                                                        -2-
